Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits in response to the application filed on 01/18/2019.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/25/2019 and 07/30/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 a means for generating a symmetric cryptographic key K; a means for encrypting sensitive data for a smart contract into ciphertext 15using the symmetric cryptographic key K; a means for encrypting the symmetric cryptographic key K into a wrapper using a public cryptographic key e of a contract executor, the public cryptographic key e corresponding to a private cryptographic key E of the contract executor;  20a means for generating an envelope using a public cryptographic key o of a contract oracle, the public cryptographic key o corresponding to a private cryptographic key O of the contract oracle, and the envelope comprising the wrapper encrypted using the public cryptographic key o and a policy that comprises one or more 25conditions precedent and is digitally authenticated; and a means for deploying a smart contract comprising the envelope and the ciphertext to the contract executor in Claim 8; a means for receiving the public cryptographic key e prior to encrypting the sensitive data for the smart contract and encrypting the symmetric cryptographic key K; and5 a means for receiving the public cryptographic key o prior to encrypting the sensitive data for the smart contract and encrypting the symmetric cryptographic key in Claim 9
a means for determining whether the one or more conditions precedent of the policy have been satisfied; a means for transmitting the envelope to the contract oracle, responsive to 25determining that the one or more conditions precedent of the policy have been satisfied; a means for decrypting the symmetric cryptographic key K of the wrapper using the private cryptographic key E; a means for decrypting the sensitive data of the ciphertext of the smart 5contract using the symmetric cryptographic key K; and a means for executing the smart contract using the sensitive data; This element is interpreted under 112(f) as a  computing system 188 suitable for implementing examples according to another example. According to this 10example, the computing system 188 includes a determiner 190 for determining whether one or more conditions precedent of a policy of a smart contract have been satisfied. The computing system 188 further includes a transmitter 192 for transmitting an envelope to a contract oracle. The computing system 188 also includes a receiver 194 for receiving a wrapper from the contract oracle. The 15computing system 188 additionally includes a decryptor 196 for decrypting a symmetric cryptographic key K of the wrapper using a private cryptographic key E. The computing system 188 further includes a decryptor 198 for decrypting sensitive data of ciphertext of the smart contract using a symmetric cryptographic key K. The computing system 188 also includes an executor 200 for executing 20the smart contract using the sensitive data (Paragraph [0050]).
a means for determining whether the one or more conditions precedent of the policy have been satisfied; a means for decrypting the wrapper of the envelope using the private 30cryptographic key O, responsive to determining that the one or more conditions precedent of the policy have been satisfied; 20181156US34a means for transmitting the wrapper to the contract executor; This element is interpreted under 112(f) as a computing system 202 suitable for implementing examples according to yet another example. In this example, the computing system 202 includes a receiver 204 for receiving an envelope from a contract executor. The computing system 202 further includes a determiner 206 25for determining whether the one or more conditions precedent of a policy of a smart contract have been satisfied. The computing system 202 also includes a decryptor 208 for decrypting a wrapper of the envelope using a private cryptographic key O. The computing system 202 additionally includes a transmitter 210 for transmitting the wrapper to the contract executor.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/252,068 (PROVIDING SMART CONTRACTS INCLUDING SECRETS ENCRYPTED WITH ORACLE-PROVIDED ENCRYPTION KEYS USING THRESHOLD). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other, and they share common limitations. Both applications recite a computer system, comprising a contract creator comprising a first 5computing device comprising a first memory and a first processor device coupled to the first memory, the contract creator to: 
generate a symmetric cryptographic key K; 
encrypt sensitive data for a smart contract into ciphertext using the symmetric cryptographic key K;  10
encrypt the symmetric cryptographic key K into a wrapper using a public cryptographic key e of a contract executor, the public cryptographic key e corresponding to a private cryptographic key E of the contract executor; 
generate an envelope using a public cryptographic key o of a contract 15oracle, the public cryptographic key o corresponding to a private cryptographic key O of the contract oracle, and the envelope comprising the wrapper encrypted using the public cryptographic key o and a policy that comprises one or more conditions precedent and is digitally authenticated; and 
 20deploy the smart contract comprising the envelope and the ciphertext to the contract executor.
It would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system in claim 1 of Application No. 16/252,008 to claim generating a plurality of symmetric keys to encrypt sensitive data into ciphertext, then encrypt the plurality of symmetric keys using the public cryptographic key e, and finally generate a plurality of envelopes corresponding to a plurality of contract oracles. Yang (US 20200059454) teaches generating a plurality of symmetric keys (Paragraphs [0041 and 0048] teaches generating a symmetric key set and a key index, wherein the symmetric key set comprises 1-N number of symmetric keys. Rangarajan (US 20190220831) teaches the concept of generating a plurality of envelopes corresponding to a plurality of contract oracles (Paragraph [0093] th” supporting entity). Again, this transmittal may be completed using the blockchain network using a multi-lateral private messaging system like the one described with respect to FIG. 10 (i.e., private messaging system encrypts the message with the supporting entities’ public keys)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 7, 14, and 20 claim “wherein the contract oracle is to decrypt the wrapper of the envelope prior to determining whether the one or more 10conditions precedent of the policy have been satisfied,” which directly contradicts the limitation “the contract oracle to: responsive to determining that the one or more conditions precedent of the policy have been satisfied: decrypt the wrapper of 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan (US 20190220831) in view of Voorhees (US 20180218176).

Regarding Claims 1, 8, and 15, Rangarajan teaches the contract creator (Paragraph 0086 teaches the lead entity (i.e., the contract creator)): generates a symmetric cryptographic key K (Paragraph 0086 teaches the lead entity encrypts sensitive data for a smart contract into ciphertext using the symmetric cryptographic key K (Paragraph 0086 teaches the lead entity encrypts a message (i.e., sensitive data) using the random symmetric key); encrypts the symmetric cryptographic key K into a wrapper using a public cryptographic key e of a contract executor (Paragraph 0086 teaches the lead entity encrypts the random symmetric key using a public key of the beneficiary entity (i.e., contract executor)), the public cryptographic key e corresponding to a private cryptographic key E of the contract executor (Paragraph 0081 teaches each node in a blockchain network, including financial accounts associated with that node is associated with a private key that must be used to publish new data to a block of the blockchain; each private key is associated with a public key (or a “public address”) that can be seen and used by other entities without allowing those other entities to gain control of the private key); generates an envelope, wherein the envelope comprises one or more conditions precedent and is digitally authenticated (Paragraph 0086 and 0095-0096 teach the system may then package the random symmetric key-encrypted message, the public key of the lead entity-encrypted random symmetric key, and the public key of the beneficiary entity-encrypted random symmetric key into a message envelope; the conditional contract is then sent to a first entity (i.e., contract oracle), and the system may receive digital signatures for each transmitted conditional contract from each respective supporting entity (i.e., the first supporting entity, the second supporting entity, and so on until the “Nth” supporting entity), which can be automatically verified by the system without manual intervention; the conditional contracts will normally authorize the lead and deploys the smart contract comprising the envelope and the ciphertext to the contract executor (Paragraph 0086 teaches the system may publish the packaged message envelope to a blockchain network; once published, the only entities that can unpack and read the message are those with the appropriate keys).
However, Rangarajan does not explicitly teach the contract creator: generates an envelope using a public cryptographic key o of a contract 15oracle, the public cryptographic key o corresponding to a private cryptographic key O of the contract oracle, wherein the envelope comprises the wrapper encrypted using the public cryptographic key o and a policy that comprises one or more conditions precedent.
Voorhees from same or similar field of endeavor teaches the contract creator: generates an envelope using a public cryptographic key o of a contract 15oracle, the public cryptographic key o corresponding to a private cryptographic key O of the contract oracle, wherein the envelope comprises the wrapper encrypted using the public cryptographic key o (Paragraph 0122 and 0116-0120 teach the smart contract creator can be configured to: receive a request from a first party, the request having a parameter associated with a contractual relationship, receive a confirmation from a second party comprising an acceptance of the parameter by the second party and create the smart contract on a blockchain network, the parameter and the contractual relationship; the system generates a secure token for the smart contract, wherein 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Rangarajan which teaches generating an envelope that comprises one or more conditions precedent and is digitally authenticated to incorporate the teachings of Voorhees which teaches the envelope is encrypted with the public cryptographic key of a contract oracle.
There is motivation to combine Voorhees into Rangarajan because parties may directly engage the smart contract platform/system described herein to secure access to capital in exchange for digital assets and rest assure that the underlying agreement is properly, efficiently and securely executed, monitored, and modified should any violation of any term of the agreement occur and completed. For example, a borrower may select requested terms of a loan through a platform inside of his or her account (Voorhees Paragraph 0018). The oracle can monitor the loan and watch for required activities by one or more parties based on time windows in which the activities must occur. If the required activities by both parties do not occur as stated in the smart contract, the oracle can follow a series of actions depending on each situation to correct the loan terms. Under this automated process, once all the loan terms have been completed and after the set 
Regarding Claim 1, Rangarajan teaches a computing system, comprising a contract creator comprising a first 5computing device comprising a first memory and a first processor device coupled to the first memory (Paragraphs 0049-0050 teach the lead entity system includes one or more processing devices operatively coupled to a network communication interface and a memory device; the memory device also includes computer-executable program code that instructs the processing device to operate the network communication interface to perform certain communication functions of the lead entity system described herein).
Regarding Claim 8, Rangarajan teaches a computing system (Paragraph 0049 teaches FIG. 2 provides a block diagram illustrating the lead entity system).
Regarding Claim 15, Rangarajan teaches a method (Paragraph 0085 teaches FIG. 8, which shows a flowchart to illustrate one embodiment of a process 800 for executing, securing, and non-repudiation of pooled conditional smart contracts over a distributed blockchain network)

Regarding Claims 2, 9, and 16, the combination of Rangarajan and Voorhees teaches all the limitations of claims 1, 8, and 15 above; however the combination does not explicitly teach wherein the contract creator is further to, prior to encrypting the sensitive data for the smart contract and encrypting the 25symmetric cryptographic key K: receive, from the contract executor, the public cryptographic key e; and receive, from the contract oracle, the public cryptographic key o.
Voorhees further teaches wherein the contract creator is further to, prior to encrypting the sensitive data for the smart contract and encrypting the 25symmetric cryptographic key K: receive, from the contract executor, the public cryptographic key e (US Paragraph 0118 teaches the system sends a request to the borrowing party (i.e., contract executor) to post one or more assets to an asset address as collateral; concurrent with the posting of one or more bitcoins, the borrowing party also creates a unique password (first unique password) (i.e., public key e) to the bitcoin address(s); the system receives the posted bitcoin(s) (and the first unique password)); and receive, from the contract oracle, the public cryptographic key o (Paragraph 0119-0120 teach the oracle can be notified to generate its unique password (the third of the three keys); the system populates the smart contract with the secure token created at, the first unique password, the second unique password and the third unique password (i.e., received from the contract oracle)).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rangarajan and Voorhees to incorporate the further teachings of Voorhees for the contract creator to be further to, prior to encrypting the sensitive data for the smart contract and encrypting the 25symmetric cryptographic key K: receive, from the contract executor, the public cryptographic key e; and receive, from the contract oracle, the public cryptographic key o.


Regarding Claims 3, 10, and 17, the combination of Rangarajan and Voorhees teaches all the limitations of claims 1, 8, and 15 above; and Rangarajan further teaches wherein the contract creator is further 30to, prior to deploying the smart contract, encrypt the envelope using the public cryptographic key e (Paragraph 0086 teaches once published, the only entities that can unpack and read the message are those with the appropriate keys which, in the example shown on FIG. 10, would be the entities holding the public key of the beneficiary entity).

Regarding Claims 4, 11, and 18, the combination of Rangarajan and Voorhees teaches all the limitations of claims 1, 8, and 15 above; and Rangarajan further teaches wherein the contract creator is to deploy the smart contract comprising the envelope and the ciphertext to the contract executor via a secure transport protocol (Paragraph 0087 teaches the system can receive the instrument request as the message via the multi-lateral private messaging system; this multi-lateral private messaging system can be utilized in any step described herein to convey information, contracts, requests, and the like between two or more entities; by providing an automated mechanism to effectively exchange contractual information to multiple other entities using the blockchain network, without using potentially non-secure channels like email messaging or phone calls, 

Regarding Claims 5 and 12, the combination of Rangarajan and Voorhees teaches all the limitations of claims 1, 8, and 15 above; and Rangarajan further teaches wherein the contract executor comprises a node of a plurality of nodes of a distributed ledger network (Paragraph 0041 teaches the beneficiary entity system may, in some embodiments, maintain one or more nodes of the distributed blockchain network system, such that information, transactions, and/or cryptocurrencies associated with the beneficiary entity system can be stored, recorded, transferred, and the like on the distributed ledgers of the blockchain network system).

Examiner Note: Applicant attempts to further limit the computing system, comprising a contract creator, by describing characteristics of the contract executor (i.e. wherein the contract executor comprises a node of a plurality of nodes of a distributed ledger network). This claim language does not limit the claim to a particular structure, but instead is representative of non-functional descriptive material as characteristics of the contract executor do not limit the claimed particular structure (i.e., a contract creator) and therefore cannot be used to differentiate Applicant's invention from the prior art invention. (see MPEP 2111.04). Examiner suggest amending the claim to further limit the contract creator to comprise a node, or have claims 5 and 12 depend from 6 and 13.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan (US 20190220831) in view of Voorhees (US 20180218176) in further view of Bell (US 20190114706).

Regarding Claims 6, 13, and 19, the combination of Rangarajan and Voorhees teaches all the limitations of claims 1, 8, and 15 above; and Rangarajan further teaches the contract executor, comprising a second computing device comprising a second memory and a second processor device coupled to the second memory, and communicatively coupled to the contract creator (Paragraphs 0058-0060 teach the beneficiary entity system includes a processor communicably coupled to such devices as a memory; the processor may include functionality to operate one or more software programs, which may be stored in the memory; the processor is configured to provide signals to and receive signals from the transmitter and receiver, respectively); and the contract oracle, comprising a third computing device comprising a third 15memory and a third processor device coupled to the third memory, and communicatively coupled to the contract creator and the contract executor (Paragraphs 0058-0060 teach the supporting entity includes a processor communicably coupled to such devices as a memory; the processor may include functionality to operate one or more software programs, which may be stored in the memory; the processor is configured to provide signals to and receive signals from the transmitter and receiver, respectively); the contract oracle to:  25determine whether the one or more conditions precedent of the policy have been satisfied (Paragraphs 0041, 0048, 0093, and 0096-0098 teach the th” supporting entity to a digital wallet blockchain address of the beneficiary entity); and the contract executor further to: decrypt the symmetric cryptographic key K of the wrapper using the private cryptographic key E (Paragraph 0087 teaches the beneficiary entity can use the public key (i.e., private key) of the beneficiary entity to decrypt the random symmetric key); and decrypt the sensitive data of the ciphertext of the smart contract 5using the symmetric cryptographic key K (Paragraph 0087 teaches the beneficiary entity using the decrypted random symmetric key to decrypt the message (i.e., sensitive ; and execute the smart contract using the sensitive data (Paragraph 0055 teaches the lead entity applications may execute a transferal of transaction amounts upon a determination that a pooled conditional contract has been successfully triggered).
However, the combination of Rangarajan and Voorhees does not explicitly teach the contract oracle to: responsive to determining that the one or more conditions precedent of the policy have been satisfied: decrypt the wrapper of the envelope using the private 30cryptographic key O; and transmit the wrapper to the contract executor.
Voorhees further teaches the contract oracle to: responsive to determining that the one or more conditions precedent of the policy have been satisfied: decrypt the wrapper of the envelope using the private 30cryptographic key O (Paragraphs 0100 and 0050-0051 teach an oracle can monitor execution stages/events and report triggering events (i.e., conditions) to the system; the oracle can receive the data and format it or modify it in preparation for providing or submitting to the blockchain smart contract; smart contracts contain value and only unlock that value if certain pre-defined conditions are met; the primary task of oracles is to provide these values to the smart contract in a secure and trusted manner; the oracle is part of multi-signature contract where, for example, the original trustees sign a contract for future release of funds only if certain conditions are met; before any funds get released, the oracle will sign the smart contract as well).
It would be prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of 
There is motivation to further combine Voorhees into the combination of Rangarajan and Voorhees because of the same reasons listed above for claims 1, 8, and 15.
However, the combination of Rangarajan and Voorhees does not explicitly teach the contract executor to: determine whether the one or more conditions precedent of the 20policy have been satisfied; and responsive to determining that the one or more conditions precedent of the policy have been satisfied, transmit the envelope to the contract oracle; the contract oracle to: transmit the wrapper to the contract executor.
Bell from same or similar field of endeavor teaches the contract executor to: determine whether the one or more conditions precedent of the 20policy have been satisfied (Paragraph 0037-0038 teach the digital asset collateral wallet is a 3-of-4 multisig wallet, wherein three of the four private keys must sign a transaction to successfully move funds out of the collateral wallet; once at least three of the participants has signed the transaction with their respective private keys, then the transaction may be broadcast to the blockchain network to move funds out of the collateral wallet; for example, the borrower (i.e., contract executor) broadcasts a transaction to the multisig address on a blockchain network (i.e., the condition has been met because three of the four participants have signed the transaction)); and responsive to determining that the one or more conditions precedent of the policy have been satisfied, transmit the envelope to the contract oracle (Paragraphs 0039 and 0046-0047 teach the transaction may then be sent to other system participants with a request to sign; as such, a status transaction may be sent to the oracle to request that the oracle perform certain functions relating to the maintenance of the loan collateralized by digital assets; the oracle deployer may receive the loan agreement from the borrower directly); the contract oracle to: transmit the wrapper to the contract executor (Paragraphs 0087 and 0093 teach the blockchain oracle performs loan monitoring operations that involves comparing loan agreement terms to data obtain from other sources to determine whether collateralization requirements are met; after the transaction has been created (and potentially also signed), the transaction can be circulated to the other loan participants that hold at least three of the four private keys needed to unlock the collateral wallet; in one implementation, the oracle creates and signs the transaction, and then transmits the transaction to the borrower).
It would be prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rangarajan and Voorhees to incorporate the teachings of Bell for the contract executor to: determine whether the one or more conditions precedent of the 20policy have been satisfied; and responsive to determining that the one or more conditions precedent of the policy have been satisfied, transmit the envelope to the contract oracle; the contract oracle to: transmit the wrapper to the contract executor.
There is motivation to combine Bell into the combination of Rangarajan and Voorhees because management of collateral presents difficulties due to need for .
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 20200374272) discloses a first server configured to acquire a to-be-exchanged data identifier based on requirement information; store the to-be-exchanged data identifier: acquire a storage address of the to-be-exchanged data identifier; and encrypt the storage address of the to-be-exchanged data identifier to generate a first encrypted storage address; server; decrypt the first encrypted storage address to acquire the storage address of the to-be-exchanged data identifier; acquire the to-be-exchanged data identifier based on the storage address of the to-be-exchanged data identifier; and find to-be-exchanged data indicated by the to-be-exchanged data identifier from a pre-stored data set based on the to-be-exchanged data identifier, such that the first server acquires the to-
Dekant et al. (US 20200396079) teaches a system to create meeting recordings using a first and a second user device coupled via a network to a blockchain, wherein the recordings are initiated at the first and second user devices, the initiation comprising coupling the first and second user devices using a first proximity communication; a symmetric key is established to encrypt and decrypt further proximity communications between the first and second user devices, and the further proximity communications comprise exchanging portions of data between the first and second user devices; a first signed package created at the first user device based on the portions of data and using a first hash; a second signed package created at the second user device based on the portions of data and using a second hash; and the first and second signed packages stored on the blockchain via the network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685